DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant's preliminary amendments filed on 03/07/20 have been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8, and 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, 10, 15-16, and 20 of copending Application No. 16645462 in view of Airhart et al. US5881310. The claims of the ‘462 application discloses a downhole tool, a color, a sensor, a substrate, a plurality of strain gauges, a PCB, and a second sensor. The claims of the ‘462 application is silent regarding mechanical impedance. Airhart teaches that “Strain gauges 78, 80, 82, 84 are conventional strain gauges, for generating an electrical signal or impedance according to the mechanical stress applied thereto” (Airhart; col. 15:8-22; col. 15:46-49). It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the configuration of the strain gauges as taught by the ‘462 application so that they measure mechanical impedance as taught by Airhart for the purpose of detecting both axial and torsional stress wave vibrations (Airhart; col. 15:12-18).
This is a provisional nonstatutory double patenting rejection.

s 1, 8-15, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7-11, 15-18, and 20 of copending Application No. 16458146 in view of Airhart et al. US5881310. The claims of the ‘146 application discloses a downhole tool, a color, a sensor, a substrate, a plurality of strain gauges, a PCB, a second sensor, a temperature sensor, calibration, and a method of fabricating the sensor. The claims of the ‘146 application is silent regarding mechanical impedance. Airhart teaches that “Strain gauges 78, 80, 82, 84 are conventional strain gauges, for generating an electrical signal or impedance according to the mechanical stress applied thereto” (Airhart; col. 15:8-22; col. 15:46-49). It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the configuration of the strain gauges as taught by the ‘146 application so that they measure mechanical impedance as taught by Airhart for the purpose of detecting both axial and torsional stress wave vibrations (Airhart; col. 15:12-18).
This is a provisional nonstatutory double patenting rejection.

Claims 1, 6-8, 12-15, and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 10-15, 17, and 20 of copending Application No. 16645463 in view of Airhart et al. US5881310. The claims of the ‘463 application discloses a downhole tool, a color, a sensor, a substrate, a plurality of strain gauges, a PCB, a second sensor, a rate of penetration, and a method of fabricating the sensor. The claims of the ‘463 application is silent regarding mechanical impedance. Airhart teaches that “Strain gauges 78, 80, 82, 84 are conventional strain gauges, for generating an electrical signal or impedance according to the mechanical stress applied thereto” (Airhart; col. 15:8-22; col. 15:46-49). It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the configuration of the strain gauges as taught by the ‘463 application so that they measure mechanical impedance as taught by Airhart for the purpose of detecting both axial and torsional stress wave vibrations (Airhart; col. 15:12-18).


Claim Objections
Claim 3 is objected to because of the following informalities: in line 2, the phrase “a combination of include” is awkward and it appears that the word “include” should be deleted to improve clarity.
Claim 17 is objected to because of the following informalities: in line 2, the phrase “a combination of include” is awkward and it appears that the word “include” should be deleted to improve clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. US5386724 in view of Airhart et al. US5881310.
Regarding independent claim 1, Das discloses, in Figures 1-13,

Das is silent regarding a mechanical impedance.
Airhart teaches a mechanical impedance (“Strain gauges 78, 80, 82, 84 are conventional strain gauges, for generating an electrical signal or impedance according to the mechanical stress applied thereto”; col. 15:8-22; col. 15:46-49).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the configuration of the strain gauges as taught by Das so that they measure mechanical impedance as taught by Airhart for the purpose of detecting both axial and torsional stress wave vibrations (Airhart; col. 15:12-18).

Regarding claim 2, Das in view of Airhart teaches wherein the mechanical impedance is indicative of one or more formation parameters of a medium in which the downhole tool is operating (Das; assembly of T1-T4, W1-W4, and P1-P4; Airhart; col. 15:8-22; col. 15:46-49).

Regarding claim 3, Das in view of Airhart teaches wherein the one or more formation parameters include one or a combination of include a compressive strength of the medium, a 

Regarding claim 4, Das in view of Airhart teaches wherein the one or more operational characteristics of the downhole tool include weight-on-bit and torque-on-bit of the downhole tool and the weight-on-bit and the torque-on-bit of the downhole tool are determined from the axial strains and the torsional strains on the collar measured by the plurality of strain gauges, and either or both the weight-on-bit and the torque-on-bit of the downhole tool are indicative of the one or more formation parameters of the medium (Das; assembly of T1-T4, W1-W4, and P1-P4; Airhart; col. 15:8-22; col. 15:46-49).

Regarding claim 5, Das in view of Airhart teaches wherein a change in either or both the weight-on- bit and the torque-on-bit of the downhole tool are indicative of the one or more formation parameters of the medium (Das; assembly of T1-T4, W1-W4, and P1-P4; Airhart; col. 15:8-22; col. 15:46-49).

Regarding claim 12, Das in view of Airhart teaches wherein the plurality of strain gauges includes eight strain gauges disposed on the first substrate and circumferentially spaced apart at 45-degrees + or - a range of 10-degrees and thereby forming two full-bridge strain sensors within the first sensor (Das; (Fig. 12)).

Regarding claim 13, Das in view of Airhart teaches further comprising: one or more additional sensors including at least a second sensor secured to the collar for measuring the one or more operational characteristics of the downhole tool during operation of the downhole tool, the second sensor including: a second sensor substrate; and a second plurality of strain gauges disposed on the second sensor substrate and configured to measure the axial strains 

Regarding claim 14, Das in view of Airhart teaches wherein the first sensor and the second sensor are secured at opposing positions along a circumference of the collar separated by 180-degrees around the circumference of the collar (Das; Fig. 4).

Regarding independent claim 15, Das in view of Airhart teaches the invention substantially the same as described above in reference to independent claim 1.

Regarding claim 16, Das in view of Airhart teaches wherein the mechanical impedance is indicative of one or more formation parameters of a medium in which the downhole tool is operating (Das; assembly of T1-T4, W1-W4, and P1-P4; Airhart; col. 15:8-22; col. 15:46-49).

Regarding claim 17, Das in view of Airhart teaches wherein the one or more formation parameters include one or a combination of include a compressive strength of the medium, a porosity of the medium, a shear strength of the medium, and a modulus of elasticity of the medium (Das; assembly of T1-T4, W1-W4, and P1-P4; Airhart; col. 15:8-22; col. 15:46-49).

Regarding claim 18, Das in view of Airhart teaches wherein the one or more operational characteristics of the downhole tool include weight-on-bit and torque-on-bit of the downhole tool and the weight-on-bit and the torque-on-bit of the downhole tool are determined from the axial strains and the torsional strains on the collar measured by the plurality of strain gauges, and either or both the weight-on-bit and the torque-on-bit of the downhole tool are indicative of the one or more formation parameters of the medium (Das; assembly of T1-T4, W1-W4, and P1-P4; Airhart; col. 15:8-22; col. 15:46-49).

Claim(s) 6-7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. US5386724 in view of Airhart et al. US5881310 as applied to claim(s) 2 and 16 above, and further in view of Holt et al. US9062537.
Regarding claims 6 and 19, Das in view of Airhart teaches wherein the one or more operational characteristics of the downhole tool.
Das in view of Airhart is silent regarding wherein the one or more operational characteristics of the downhole tool include a rate of penetration of the downhole tool and the rate of penetration of the downhole tool is indicative of the one or more formation parameters of the medium.
Holt teaches wherein the one or more operational characteristics of the downhole tool include a rate of penetration of the downhole tool and the rate of penetration of the downhole tool is indicative of the one or more formation parameters of the medium (col. 7:10 “rate of penetration”; it is known to one of ordinary skill in the art that one potential sign/indication of formation parameters of a medium is the rate of penetration ROP).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the configuration of the strain gauges as taught by Das in view of Airhart to include determining the rate of penetration as taught by Holt for the purpose of monitoring the drilling speed.

Regarding claim 7, Das in view of Airhart and Holt teaches wherein a change in the rate of penetration of the downhole tool is indicative of the one or more formation parameters of the medium (Holt; col. 7:10 “rate of penetration”; it is known to one of ordinary skill in the art that one potential sign/indication of formation parameters of a medium is the rate of penetration ROP, so a change in ROP is a potential sign/indication of formation parameters of the medium).

Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. US5386724 in view of Airhart et al. US5881310 as applied to claim(s) 2 above, and further in view of Holcombe et al. US5558153.
Regarding claim 8, Das in view of Airhart teaches the first sensor, the first substrate, and the plurality of strain gauges.
Das in view of Airhart does not teach wherein the first sensor further comprises a printed circuit board (PCB) positioned within the first sensor in proximity to the first substrate and the plurality of strain gauges disposed on the first substrate, wherein the PCB includes electronics for controlling operation of the first sensor in measuring the one or more operational characteristics of the downhole tool.
Holcombe teaches a printed circuit board includes electronics for controlling operation of the first sensor (Fig. 2B and 7; PCB 78 with electronics in chamber 36 for strain gauges 72 and 74; col. 7:5-10).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the downhole tool as taught by Das in view of Airhart to include the PCB with electronics as taught by Holcombe for the purpose of being able to program the assembly prior to use in a downhole application (Holcombe; col. 7:5-10).

Regarding claim 10, Das in view of Airhart and Holcombe teaches wherein a position of the PCB in proximity to the first substrate and the plurality of strain gauges within the first sensor reduces an amount of signal noise in signals transmitted between the PCB and the plurality of strain gauges (Holcombe; Fig. 2B and 7; PCB 78 with electronics in chamber 36 for strain gauges 72 and 74; col. 7:5-10).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. US5386724 in view of Airhart et al. US5881310 and Holcombe et al. US5558153 as applied to claim(s) 8 above, and further in view of Moake US9158031.
Regarding claim 9, Das in view of Airhart and Holcombe teaches wherein the first sensor, the electronics of the PCB and the plurality of strain gauges.
Das in view of Airhart and Holcombe is silent regarding wherein the first sensor is calibrated by concurrently calibrating the electronics of the PCB and the plurality of strain gauges.
Moake teaches concurrently calibrating (col. 11:62-67 housing with sensors and electronics; col. 12:13-17 “At 920, the combination of the housing and the measurement source are calibrated. The results of the calibration may be stored in the electronics of the housing and used in transferring the housing among different drilling collars without calibrating after the transfer.”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify downhole tool as taught by Das in view of Airhart and Holcombe to include concurrently calibrating as taught by Moake for the purpose of saving time by calibrating multiple components together and simultaneously and to make the calibrated assembly be transferrable without requiring recalibration (Moake; col. 12:19-20).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. US5386724 in view of Airhart et al. US5881310 and Holcombe et al. US5558153 as applied to claim(s) 8 above, and further in view of Holt et al. US9062537.
Regarding claim 11, Das in view of Airhart and Holcombe teaches the PCB.
Das in view of Airhart and Holcombe does not teach wherein the PCB includes a temperature sensor.

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the PCB as taught by Das in view of Airhart and Holcombe to include a temperature sensor as taught by Holt for the purpose of correlating the downhole strain gauge sensor measurements with the temperature measurement and applying any necessary temperature/thermal adjustments/compensation to downhole readings.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. US5386724 in view of Airhart et al. US5881310, Holcombe et al. US5558153, and Moake US9158031.
Regarding independent claim 20, Das in view of Airhart, Holcombe, and Moake teaches the invention substantially the same as described above in reference to independent claim 1 and dependent claims 8-9, and further teaches 
A method (Das; Fig. 1-13; it is noted that Fig. 12 is substantially the same as Fig. 1-11 and 13 but also further includes a downhole mud motor and a pressure strain gage configuration) for fabricating a sensor (Das; load cell 10) for a downhole tool (Das; Fig. 1-13; it is noted that Fig. 12 is substantially the same as Fig. 1-11 and 13 but also further includes a downhole mud motor and a pressure strain gage configuration) comprising: installing a plurality of strain gauges (Das; assembly of T1-T4, W1-W4, and P1-P4) on a single substrate (Das; stepped cylinder 12) of the sensor, wherein the sensor is configured to measure axial strains and torsional strains on a collar (Das; drill collar 30) when the sensor is secured to the collar for measuring one or more operational characteristics (Das; Fig. 1-13) including a mechanical impedance (Airhart; “Strain gauges 78, 80, 82, 84 are conventional strain gauges, for generating an electrical signal or impedance according to the mechanical stress applied thereto”; col. 15:8-22; col. 15:46-49) of the downhole tool; coupling the substrate to a metal support structure (Das; .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Jamshidi et al. US8342031 teaches, in Figure 3, a strain sensor mounted on a substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	12/06/21